Atkinson, J.
1. This being the first grant of a new trial, and the verdict not having been demanded absolutely by the evidence, this court, without undertaking to make any adjudication with respect to the reason assigned by the trial judge as the basis of his action, will affirm the judgment. Civil Code, §5585; Cox v. Grady, ante, 368 (64 S. E. 262); McCain v. College Park, 112 Ga. 701 (37 S. E. 971); Brantley Co. v. Bank of Waycross, Id. 532 (37 S. E. 737); Harvey y. Bowles, Id. 363 (37 S. E. 363); Weinkle v. Brunswick R. Co., 107 Ga. 367 (33 S. E. 471); Macon Street R. Co. v. Jones, 116 Ga. 351 (42 S. E. 468); Allen v. Lumpkin, Id. 777 (43 S. E. 54).
2. This rule applies although the judge who presided at the trial may have ceased to hold office before the hearing of the motion for new trial, and it was passed on by his successor.

Judgment affirmed.


All the Justices concur.